Citation Nr: 0807403	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before the 
undersigned Member of the Board in September 2007.  


FINDING OF FACT

Chronic hepatitis C was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

Chronic hepatitis C was neither incurred in nor aggravated by 
service nor may cirrhosis of the liver be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including cirrhosis of the liver, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

The veteran is claiming service connection for hepatitis C, 
which the medical evidence shows has caused cirrhosis of his 
liver, which he believes is the result of service.  During 
his testimony before the undersigned, he stated that he 
worked as a medic during service were he was exposed on 
numerous occasions to blood and blood byproducts.  He 
believes that this is the risk factor that caused his 
hepatitis C.  The Board has reviewed the entire evidence of 
record, which includes service treatment records, private 
records of the veteran's treatment, statements from several 
private physicians and medical opinions rendered by VA 
physicians, and find that the preponderance of the evidence 
is against the veteran's claim such that service connection 
must be denied.  

It is initially noted that the service treatment records show 
no complaint or manifestation of liver disease.  The 
veteran's discharge certificate shows that his military 
occupational specialty was as a medical specialist and that 
he had overseas service in Europe.  Private treatment 
records, dated in April 2004, show that he has end-stage 
liver disease.  He has been diagnosed as having cirrhosis of 
the liver due to hepatitis C.  

There are medical opinions from two private physicians that 
have been submitted in support of the veteran's claim.  The 
first, dated in December 2006, is from the physician who has 
been treating the veteran for several years.  After pointing 
out the veteran's history of service in the army as a 
corpsman during the Vietnam War, he states that it is 
certainly possible that the veteran acquired chronic 
hepatitis C during his two years of service in Vietnam, given 
"that he was a corpsman and exposed to blood products."  
The second, dated in August 2007, is from the Director of the 
Liver Transplantation program at the University of Minnesota 
Medical Center.  He notes that the veteran's history of mass 
air gun inoculations during service, and history of exposure 
while working during service in a pediatric care unit and a 
labor and delivery unit in 1973 are risk factors that could 
have contributed to the veteran's receiving hepatitis C.  He 
states that, to his knowledge, the veteran has no other risk 
factors for hepatitis C.  

An examination was conducted by VA in June 2006.  At that 
time, the examiner reviewed the veteran's claims folder prior 
to the examination and noted that the veteran was diagnosed 
with hepatitis C in May 2003.  With respect to risk factors 
leading to infection with hepatitis C, the veteran indicated 
that he had not had a blood transfusion before 1992.  He did 
not have tattoos or body piercing and had no history of 
hemodialysis or multiple sexual partners.  He stated that he 
had a blood transfusion in 1986 following a stab wound to the 
chest and it was also noted that he used needles to inject 
recreational drugs as well as snorting heroin and cocaine 
through the nose.  He had also been exposed to the blood of 
others through skin or mucous membranes while a clinical 
specialist in the army.  After examination, the diagnosis was 
hepatitis C, with associated advanced stage of liver 
cirrhosis.  With respect to the risk factors listed by the 
veteran, outlined above, the examiner stated that he was 
unable to select only one factor that could be determined as 
a source of hepatitis C infection.  In an addendum, dated in 
January 2007, a second VA physician rendered an opinion that 
it was less likely than not that the veteran was infected 
with hepatitis C while performing his duty as a medical 
specialist during his military service.  Moreover, it was at 
least as likely as not that the veteran was infected with 
hepatitis C virus while he used needles to inject 
recreational drugs after the completion of his military 
career.  Two sources were cited as a basis for these 
statements.  

In an October 2007 statement, a serviceman who served with 
the veteran in 1972 recalled that he and the veteran had 
received mass air gun inoculations during service.  

After review of the record, the Board is of the opinion that 
the veteran's hepatitis C, and subsequent cirrhosis of the 
liver, is not the result of service.  The medical opinions 
rendered by the veteran's private physicians rely on facts 
that are not substantiated in the record.  The veteran served 
during the Vietnam era, but was stationed in Germany and did 
not serve as a corpsman in the Republic of Vietnam.  The 
veteran has many documented post-service risk factors in 
addition to his exposure air gun inoculations and blood while 
on active duty, primarily his history of intravenous drug 
use.  While he testified at his hearing on appeal that he was 
always very careful to use clean needles while he provided 
for his drug addiction, the Board finds it too speculative to 
single out the in-service risk factors from those to which he 
was exposed subsequent to service.  This is, in fact, the 
precise opinion rendered by the VA physician in June 2006.  
After careful review of the medical evidence, the Board finds 
that the most credible opinions are those of the VA 
physicians who state that it is less likely as not that the 
in-service risk factors are those that caused the veteran's 
hepatitis C, with subsequent development of cirrhosis of the 
liver.  As such, the claim must be denied.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


